LIGON J.'
Tbe only assignment of error in this case is, that tbe court permitted tbe defendant to testify in tbe absence of tbe plaintiff, and when the latter had attempted to make out bis case by tbe testimony of other witnesses. Tbe amount in controversy was under twenty dollars, and tbe case was an appeal from a justice of tbe peace. Tbe examination of either party is fully authorized by our statute. Clay’s Digest, 860 § 12. If tbe plaintiff failed to be present at the trial of bis case, bis absence cannot deprive the defendant of bis legal right to testify.
Let tbe judgment be affirmed.